DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 28, 2022 has been entered. 
Claims 1-23 are pending in this application. 

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive for the reasons set forth below. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fillingim (U.S. Patent Application Publication No. 2013/0205183 A1), hereinafter referred to as Fillingim.  
Regarding claim 1, the Applicant contends “that the claimed code is not equivalent to the ECC codeword …   [because i]n Fillingim, the ECC codeword includes both the data and the ECC syndrome generated by encoding the data using an ECC algorithm.” Remarks 9. 
The Applicant further contends “that decoding the ECC codeword cannot be interpreted to be equivalent to correcting an error in the ECC syndrome within the ECC codeword as it appears that decoding the ECC codeword should be interpreted to mean the ECC syndrome is applied to the data segment of the ECC codeword.” Id. 
The Applicant further contends that Filingim does not teach “‘detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic,’ ... [because] the reference merely describes detecting an "uncorrectable error in the ECC codeword symbol 630”. Id. 
Id.
	
The Examiner respectfully does not find Applicant’s contentions persuasive for the following reasons:
	In response to the Applicant’s contention “that the claimed code is not equivalent to the ECC codeword”, the Examiner finds the claimed “code” as recited in claim 1 is not defined in the specification. In one example, the specification describes the claimed “code” as being “created using the ECC logic, in the context of the present description the code may also be referred to as an ECC created for the data.” See Spec. ¶ 22. Since the claimed “code” is described in the specification as “ECC created for data”, see id., the Applicant’s contention that “that the claimed code is not equivalent to the ECC codeword” or “ECC syndrome” is not persuasive. See Remarks 9.
	In response to the Applicant’s contention “that decoding the ECC codeword cannot be interpreted to be equivalent to correcting an error in the ECC syndrome within the ECC codeword”, the Examiner finds the claim language and specification do not support this contention. See id. Moreover, the claim does not recite any negative limitations that restrict the functions of the claimed “decoder” as recited in claim 1.
In response to the Applicant’s contention that Filingim does not teach the claimed “detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic,” id., the Examiner finds the following from Filingim teaches this claimed limitation: “identifying an ECC codeword symbol 630 that is unavailable due to, inter See Filingim ¶ 68. The Examiner notes the “ECC codeword symbol 630 refers to an ECC codeword”. See id. at 181. Specifically, the identification of unavailable ECC codeword symbol (i.e., the claimed “code”) “caused by a read failure, hardware fault, and/or the like” as disclosed in Filingim teaches the claimed “detecting an error in the code caused hardware fault in the encoder or the decoder included in the ECC logic”, as recited by claim 1. Since Filingim does not restrict the locations of where hardware faults may occur, the Examiner further finds the “read failure, hardware fault, and/or the like” may include faults caused by any hardware component in Filingim, including faults from the ECC write module 246 (i.e., the claimed “encoder”) and/or ECC read module 245 (i.e., the claimed “decoder”). Accordingly, the  Examiner finds Filingim teaches the claimed limitation.
In response to the Applicant’s contention that Filingim does not teach “correcting the error in the code to form a corrected code; retrieving the data from the second portion of the memory; and verifying the retrieved data using the corrected code”, see remarks 9, the Examiner respectfully does not find the contention persuasive for the following reasons. Filingim discloses reconstructing data of a failed solid-state storage element 116A-Y by reading one or more ECC codewords stored on other columns 118 of the array 115, then correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y. See Filingim ¶ 68. The errors within the one or more other ECC codewords may include unavailable ECC codeword symbols that can be reconstructed by data recovery module 170, which is configured to reconstruct unavailable ECC codeword symbols 630 using other ECC codeword symbols 630 stored within the array 115 (i.e., element 116A-Y). See id. at 195, 258. Lastly, the ECC read module 245, configured to decode and/or correct ECC codewords, further comprises a relational verification module 645 to verify relational information on the ECC codewords 620 (e.g., verify and/or authenticate one or more markings on the ECC codewords 620). See id. At 77.

Since Filingim teaches the contested limitations of claim 1, the Examiner maintains the rejection under 35 U.S.C. 102(a)(1).
Independent claim 17 recites similar limitations as independent claim 1 and thus, the Examiner maintains the rejection of claim 17 for the same reasons as set forth above in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Specifically, the claimed “system” as recited in claim 17, including its features, are repeated in claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 2 of U.S. Patent No. 10,908,995 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 3 of U.S. Patent No. 10,908,995 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,908,995 B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 4 of U.S. Patent No. 10,908,995 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,908,995 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 in view of claim 6 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 20 are included in the limitations of claims 2 and 6 of U.S. Patent No. 10,908,995 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform error correction using the claimed “second code” as recited in claim 6 of U.S. Patent No. 10,908,995 B2 with the ECC circuitry of claim 2 of U.S. Patent No. 10,908,995 B2, because this combination is merely a known process for performing error correction utilizing the claimed “second code” that does no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 6 of U.S. Patent No. 10,908,995 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 6 of U.S. Patent No. 10,908,995 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being obvious over claim 2 in view of claim 6 of U.S. Patent No. 10,908,995 B2.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 21 are similarly recited in claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Therefore, the limitations of claim 21 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 2 of U.S. Patent No. 10,908,995 B2.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 22 are similarly recited in claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Therefore, the limitations of claim 22 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 2 of U.S. Patent No. 10,908,995 B2.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,908,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fillingim et al. (U.S. Patent Application Publication No. 2013/0205183 A1), hereinafter referred to as Fillingim.

Regarding claim 1, Fillingim discloses: A method, comprising:
accessing a code stored in a first portion of a memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115”.
The Examiner finds the ECC codewords stored on other columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “accessing a code stored in a first portion of a memory”.), wherein the code is generated by encoding data using an encoder (ECC write module 246) included in error correcting code (ECC) logic (Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the 
The Examiner finds the ECC encoding of the data by the ECC write module 246 and stored on columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “wherein the code is generated by encoding data using an encoder included in error correcting code (ECC) logic”.), the data stored in a second portion of the memory, and wherein the ECC logic further includes a decoder (ECC read module 245. 
Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the reconstructing data of a failed solid-state storage element 116A-Y as disclosed in Fillingim teaches the claimed “the data stored in a second portion of the memory”.
The Examiner further finds the read module 241 decoding the ECC codewords to correct errors within the one or more other ECC codewords as disclosed in Fillingim teaches the claimed “wherein the ECC logic further includes a decoder”.);
detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic (Paragraph 0258]: “Step 1650 may comprise identifying an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like.”
;
determining that the error in the code is correctable (Paragraph [0091]: “The ECC read module 245 may be configured to correct any “correctable” errors using the ECC encoding. In some embodiments, the ECC read module 245 may attempt to correct errors that cannot be corrected by use of the ECC encoding using other techniques, such as parity substitution, or the like. Alternatively, or in addition, the ECC read module 245 may attempt to recover data comprising uncorrectable errors from another source. For example, in some embodiments, data may be stored in a RAID configuration. In response to detecting an uncorrectable error, the ECC read module 245 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like).”
The Examiner finds the ECC read module 245 identifying and correcting “correctable” errors using the ECC encoding as disclosed in Fillingim teaches the claimed “determining that the error in the code is correctable”.);
correcting the error in the code to form a corrected code;
retrieving the data from the second portion of the memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
The Examiner finds the decoding the ECC codewords to correct errors within the one or more other ECC codewords before reconstructing the data of the failed element 116A-Y as ; and
verifying the retrieved data using the corrected code (Paragraph [0175]: “In some embodiments, the ECC read module 245 may comprise a relational verification module 645 configured to verify relational information on the ECC codewords 620 (e.g., verify and/or authenticate one or more markings on the ECC codewords 620).”
The Examiner finds the relational verification module 645 of the ECC read module 245 configured to verify relational information on the ECC codewords 620 as disclosed in Fillingim teaches the claimed “verifying the retrieved data using the corrected code.”).

Regarding claim 2, Fillingim discloses: The method of claim 1, wherein the error in the code is caused by the hardware fault in the decoder (Paragraph 0258]: “Step 1650 may comprise identifying an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like.”
The Examiner finds the identifying of an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like as disclosed in Fillingim teaches the claimed “detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic, wherein the error in the code is caused by the hardware fault in the decoder”.).

Regarding claim 17, Fillingim discloses: A system (system 100), comprising:
error correcting code (ECC) circuitry (adaptive storage module 113) configured to:
access a code stored in a first portion of a memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115”.
, wherein the code is generated by encoding data using an encoder (ECC write module 246) included in error correcting code (ECC) circuitry (Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the ECC encoding of the data by the ECC write module 246 and stored on columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “wherein the code is generated by encoding data using an encoder included in error correcting code (ECC) circuitry”.), the data stored in a second portion of the memory, and wherein the ECC circuitry further includes a decoder (ECC read module 245. 
Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the reconstructing data of a failed solid-state storage element 116A-Y as disclosed in Fillingim teaches the claimed “the data stored in a second portion of the memory”.
;
detect an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC circuitry (Paragraph 0258]: “Step 1650 may comprise identifying an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like.”
The Examiner finds the identifying of an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like as disclosed in Fillingim teaches the claimed “detect an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC circuitry”.);
determine that the error in the code is correctable (Paragraph [0091]: “The ECC read module 245 may be configured to correct any “correctable” errors using the ECC encoding. In some embodiments, the ECC read module 245 may attempt to correct errors that cannot be corrected by use of the ECC encoding using other techniques, such as parity substitution, or the like. Alternatively, or in addition, the ECC read module 245 may attempt to recover data comprising uncorrectable errors from another source. For example, in some embodiments, data may be stored in a RAID configuration. In response to detecting an uncorrectable error, the ECC read module 245 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like).”
The Examiner finds the ECC read module 245 identifying and correcting “correctable” errors using the ECC encoding as disclosed in Fillingim teaches the claimed “determine that the error in the code is correctable”.);
correct the error in the code to form a corrected code;
retrieve the data from the second portion of the memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
The Examiner finds the decoding the ECC codewords to correct errors within the one or more other ECC codewords before reconstructing the data of the failed element 116A-Y as disclosed in Fillingim teaches the claimed “correct the error in the code to form a corrected code; retrieve the data from the second portion of the memory”.); and
verify the retrieved data using the corrected code (Paragraph [0175]: “In some embodiments, the ECC read module 245 may comprise a relational verification module 645 configured to verify relational information on the ECC codewords 620 (e.g., verify and/or authenticate one or more markings on the ECC codewords 620).”
The Examiner finds the relational verification module 645 of the ECC read module 245 configured to verify relational information on the ECC codewords 620 as disclosed in Fillingim teaches the claimed “verify the retrieved data using the corrected code.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim et al. (U.S. Patent Application Publication No. 2013/0205183 A1), hereinafter referred to as Fillingim and Halford (U.S. Patent Application Publication No. 2018/0018216 A1), hereinafter referred to as Halford.

Regarding claim 3, Fillingim discloses the limitations of claim 1, but does not teach: The method of claim 1, wherein the ECC logic is included in a vehicle.
Halford in an analogous art teaches the claimed: The method of claim 1, wherein the ECC logic is included in a vehicle (Paragraph [0004]: “With the explosive growth of critical data and operational systems, and the steady miniaturization of electronics, comes an increase in random errors and failures. While transistor count per chip is increasing, the reliability of transistors is, in many cases, declining. Integrated circuit technology with nano-scale features and power and energy constraints for the mobile device market are, at least in part, to blame. Near-threshold voltage operation within non-volatile memories trade off long-term reliability for reduced power. Storage technologies are also evolving at a rapid pace, but come with compromises such as limited write endurance and observable write errors. Important critical applications are being designed to run on mobile devices. These developments can introduce increased vulnerability and incidence of errors in operational systems. Likewise, applications that were not previously considered critical in nature may now run on commodity hardware and operate in environments that observe undesirable error or failure modes. Industries designing airliners, space vehicles, autonomous automobiles, and applications utilizing mobile technology require improved resiliency designs. Many systems of very large scale are also at risk.”
Paragraph [0010]: “The present disclosure, in one or more embodiments, relates to a system having two control centers communicably coupled over a network, at least one sub-network arranged orthogonal to the network, and an archive. The orthogonal sub-network may communicably couple each of the control centers to each of a sensor receiving sensed data and 
Paragraph [0011]: “The present disclosure, in one or more embodiments, additionally relates to a method of error detection. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to 
The Examiner notes the archive includes an array of storage devices that are communicably coupled to the control enters over the network. The Examiner further notes a configuration table is stored within the archive which contains configuration data for each of the control centers, sensor, controller, and archive. The Examiner further notes the configuration table may store a preferred error correction code, format, and procedure for each component of the system, and the preferred error correction code, format, and procedure may be updated automatically based on recent errors or failures. Data transmitted within the system may be encoded, and the system may be configured to perform error correction or data recovery at each control center, sensor, controller, and archive. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. Finally, the error correction may correct for single and double bit errors per byte of data.
The Examiner finds the receiving data in an autonomous automobile over a network, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data as disclosed in Halford teaches the claimed “wherein the ECC logic is included in a vehicle.”
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate system 100 of Fillingim on the autonomous automobile of Halford to perform error detection and correction on data communicated over the network (in accordance with the process disclosed in Fillingim). As disclosed in paragraph [0272] of Fillingim, the error detection and correction can be on “performed by a remote processing device linked through a communications network.” Accordingly, this combination of locating system 100 of Fillingim on the autonomous automobile of Halford is merely a difference of the location of a component that does no more than perform the same known processes and yield KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately.).

Regarding claim 4, Fillingim discloses the limitations of claim 1, but does not teach: The method of claim 1, wherein the ECC logic is included in a robot.
Halford in an analogous art teaches the claimed: The method of claim 1, wherein the ECC logic is included in a robot (Paragraph [0004]: “With the explosive growth of critical data and operational systems, and the steady miniaturization of electronics, comes an increase in random errors and failures. While transistor count per chip is increasing, the reliability of transistors is, in many cases, declining. Integrated circuit technology with nano-scale features and power and energy constraints for the mobile device market are, at least in part, to blame. Near-threshold voltage operation within non-volatile memories trade off long-term reliability for reduced power. Storage technologies are also evolving at a rapid pace, but come with compromises such as limited write endurance and observable write errors. Important critical applications are being designed to run on mobile devices. These developments can introduce increased vulnerability and incidence of errors in operational systems. Likewise, applications that were not previously considered critical in nature may now run on commodity hardware and operate in environments that observe undesirable error or failure modes. Industries designing airliners, space vehicles, autonomous automobiles, and applications utilizing mobile technology require improved resiliency designs. Many systems of very large scale are also at risk.”


The Examiner notes the archive includes an array of storage devices that are communicably coupled to the control enters over the network. The Examiner further notes a configuration table is stored within the archive which contains configuration data for each of the control centers, sensor, controller, and archive. The Examiner further notes the configuration table may store a preferred error correction code, format, and procedure for each component of the system, and the preferred error correction code, format, and procedure may be updated automatically based on recent errors or failures. Data transmitted within the system may be encoded, and the system may be configured to perform error correction or data recovery at each control center, sensor, controller, and archive. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. Finally, the error correction may correct for single and double bit errors per byte of data.
The Examiner finds the receiving data in an autonomous automobile over a network, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data as disclosed in Halford teaches the claimed “wherein the ECC logic is included in a robot.”
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate system 100 of Fillingim on the autonomous automobile of Halford to perform error detection and correction on data communicated over the network (in accordance with the process disclosed in Fillingim). As disclosed in paragraph [0272] of Fillingim, the error detection and correction can be on “performed by a remote processing KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately.).

Regarding claim 5, Fillingim discloses the limitations of claim 1, but does not teach: The method of claim 1, wherein the code is one of: single-error detecting (SED), single-error correcting (SEC), or single-error correcting-double error detecting (SEC-DED).
Halford in an analogous art teaches the claimed: The method of claim 1, wherein the code is one of: single-error detecting (SED), single-error correcting (SEC), or single-error correcting-double error detecting (SEC-DED) (Paragraph [0004]: “With the explosive growth of critical data and operational systems, and the steady miniaturization of electronics, comes an increase in random errors and failures. While transistor count per chip is increasing, the reliability of transistors is, in many cases, declining. Integrated circuit technology with nano-scale features and power and energy constraints for the mobile device market are, at least in part, to blame. Near-threshold voltage operation within non-volatile memories trade off long-term reliability for reduced power. Storage technologies are also evolving at a rapid pace, but come with compromises such as limited write endurance and observable write errors. Important critical applications are being designed to run on mobile devices. These developments can introduce increased vulnerability and incidence of errors in operational systems. Likewise, 
Paragraph [0010]: “The present disclosure, in one or more embodiments, relates to a system having two control centers communicably coupled over a network, at least one sub-network arranged orthogonal to the network, and an archive. The orthogonal sub-network may communicably couple each of the control centers to each of a sensor receiving sensed data and a controller controlling one or more operations based on the sensed data. The sensor and controller may be communicably coupled together over the orthogonal sub-network. In some embodiments, the archive may store a configuration table storing configuration data for each of the control centers, sensor, controller, and archive. In some embodiments, the archive may store a real-time time log of events storing actions performed by the control centers, sensor, controller, and archive. In some embodiments, each of the control centers may be communicably coupled to each other control center by two channels. The archive may include an array of storage devices. In some embodiments, the archive may be communicably coupled to the control enters over the network. In other embodiments, the archive may be communicably coupled to the control centers over the sub-network. The system may be arranged within an airliner and may be configured to operate the airliner. In other embodiments, the system may be arranged within an automobile and may be configured to operate the automobile. In an automobile, the controller may control a motor of the automobile. In still other embodiments, the system may be configured to provide access to healthcare data. In such embodiments, the sensor may be a personal medical device. Data transmitted within the system may be encoded, and the system may be configured to perform error correction or data recovery at each control center, sensor, controller, and archive. The error correction may correct for single and double bit 
Paragraph [0011]: “The present disclosure, in one or more embodiments, additionally relates to a method of error detection. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. In some embodiments, the method may additionally include dividing the data into first and second portions and dividing the ECC data into first and second portions.”
The Examiner notes the archive includes an array of storage devices that are communicably coupled to the control enters over the network. The Examiner further notes a configuration table is stored within the archive which contains configuration data for each of the control centers, sensor, controller, and archive. The Examiner further notes the configuration table may store a preferred error correction code, format, and procedure for each component of the system, and the preferred error correction code, format, and procedure may be updated automatically based on recent errors or failures. Data transmitted within the system may be encoded, and the system may be configured to perform error correction or data recovery at each control center, sensor, controller, and archive. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. Finally, the error correction may correct for single and double bit errors per byte of data.
The Examiner finds the receiving data in an autonomous automobile over a network, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data, and correcting for single and double bit errors per byte of data as disclosed in Halford teaches the claimed “wherein the code is one of: single-error 
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate system 100 of Fillingim on the autonomous automobile of Halford to perform error detection and correction on data communicated over the network (in accordance with the process disclosed in Fillingim). As disclosed in paragraph [0272] of Fillingim, the error detection and correction can be on “performed by a remote processing device linked through a communications network.” Accordingly, this combination of locating system 100 of Fillingim on the autonomous automobile of Halford is merely a difference of the location of a component that does no more than perform the same known processes and yield same predictable results as disclosed in Fillingim. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately.).

Regarding claim 21, Fillingim discloses the limitations of claim 17, but does not teach: The system of claim 17, wherein the ECC circuitry is included in a vehicle.
Halford in an analogous art teaches the claimed: The system of claim 17, wherein the ECC circuitry is included in a vehicle (Paragraph [0004]: “With the explosive growth of critical data and operational systems, and the steady miniaturization of electronics, comes an increase in random errors and failures. While transistor count per chip is increasing, the reliability of transistors is, in many cases, declining. Integrated circuit technology with nano-scale features and power and energy constraints for the mobile device market are, at least in part, to blame. 
Paragraph [0010]: “The present disclosure, in one or more embodiments, relates to a system having two control centers communicably coupled over a network, at least one sub-network arranged orthogonal to the network, and an archive. The orthogonal sub-network may communicably couple each of the control centers to each of a sensor receiving sensed data and a controller controlling one or more operations based on the sensed data. The sensor and controller may be communicably coupled together over the orthogonal sub-network. In some embodiments, the archive may store a configuration table storing configuration data for each of the control centers, sensor, controller, and archive. In some embodiments, the archive may store a real-time time log of events storing actions performed by the control centers, sensor, controller, and archive. In some embodiments, each of the control centers may be communicably coupled to each other control center by two channels. The archive may include an array of storage devices. In some embodiments, the archive may be communicably coupled to the control enters over the network. In other embodiments, the archive may be communicably coupled to the control centers over the sub-network. The system may be arranged within an airliner and may be configured to operate the airliner. In other embodiments, the system may be arranged within an automobile and may be configured to operate the automobile. In an automobile, the controller may control a motor of the automobile. In still other embodiments, the 
Paragraph [0011]: “The present disclosure, in one or more embodiments, additionally relates to a method of error detection. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. In some embodiments, the method may additionally include dividing the data into first and second portions and dividing the ECC data into first and second portions.”
The Examiner notes the archive includes an array of storage devices that are communicably coupled to the control enters over the network. The Examiner further notes a configuration table is stored within the archive which contains configuration data for each of the control centers, sensor, controller, and archive. The Examiner further notes the configuration table may store a preferred error correction code, format, and procedure for each component of the system, and the preferred error correction code, format, and procedure may be updated automatically based on recent errors or failures. Data transmitted within the system may be encoded, and the system may be configured to perform error correction or data recovery at each control center, sensor, controller, and archive. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. Finally, the error correction may correct for single and double bit errors per byte of data.

The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate system 100 of Fillingim on the autonomous automobile of Halford to perform error detection and correction on data communicated over the network (in accordance with the process disclosed in Fillingim). As disclosed in paragraph [0272] of Fillingim, the error detection and correction can be on “performed by a remote processing device linked through a communications network.” Accordingly, this combination of locating system 100 of Fillingim on the autonomous automobile of Halford is merely a difference of the location of a component that does no more than perform the same known processes and yield same predictable results as disclosed in Fillingim. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately.).

Regarding claim 22, Fillingim discloses the limitations of claim 17, but does not teach: The system of claim 17, wherein the ECC circuitry is included in a robot.
Halford in an analogous art teaches the claimed: The system of claim 17, wherein the ECC circuitry is included in a robot (Paragraph [0004]: “With the explosive growth of critical data and operational systems, and the steady miniaturization of electronics, comes an increase in random errors and failures. While transistor count per chip is increasing, the reliability of 
Paragraph [0010]: “The present disclosure, in one or more embodiments, relates to a system having two control centers communicably coupled over a network, at least one sub-network arranged orthogonal to the network, and an archive. The orthogonal sub-network may communicably couple each of the control centers to each of a sensor receiving sensed data and a controller controlling one or more operations based on the sensed data. The sensor and controller may be communicably coupled together over the orthogonal sub-network. In some embodiments, the archive may store a configuration table storing configuration data for each of the control centers, sensor, controller, and archive. In some embodiments, the archive may store a real-time time log of events storing actions performed by the control centers, sensor, controller, and archive. In some embodiments, each of the control centers may be communicably coupled to each other control center by two channels. The archive may include an array of storage devices. In some embodiments, the archive may be communicably coupled to the control enters over the network. In other embodiments, the archive may be communicably coupled to the control centers over the sub-network. The system may be arranged within an airliner and may be configured to operate the airliner. In other embodiments, the system may be 
Paragraph [0011]: “The present disclosure, in one or more embodiments, additionally relates to a method of error detection. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data. In some embodiments, the method may additionally include dividing the data into first and second portions and dividing the ECC data into first and second portions.”
The Examiner notes the archive includes an array of storage devices that are communicably coupled to the control enters over the network. The Examiner further notes a configuration table is stored within the archive which contains configuration data for each of the control centers, sensor, controller, and archive. The Examiner further notes the configuration table may store a preferred error correction code, format, and procedure for each component of the system, and the preferred error correction code, format, and procedure may be updated automatically based on recent errors or failures. Data transmitted within the system may be encoded, and the system may be configured to perform error correction or data recovery at each control center, sensor, controller, and archive. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by 
The Examiner finds the receiving data in an autonomous automobile over a network, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data as disclosed in Halford teaches the claimed “wherein the ECC circuitry is included in a robot.”
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate system 100 of Fillingim on the autonomous automobile of Halford to perform error detection and correction on data communicated over the network (in accordance with the process disclosed in Fillingim). As disclosed in paragraph [0272] of Fillingim, the error detection and correction can be on “performed by a remote processing device linked through a communications network.” Accordingly, this combination of locating system 100 of Fillingim on the autonomous automobile of Halford is merely a difference of the location of a component that does no more than perform the same known processes and yield same predictable results as disclosed in Fillingim. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim et al. (U.S. Patent Application Publication No. 2013/0205183 A1), hereinafter referred to as Fillingim and .

Regarding claim 6, Fillingim discloses the limitations of claim 1, but does not teach: The method of claim 1, wherein the hardware fault is a single stuck-at fault.
Dubey in an analogous art teaches the claimed: The method of claim 1, wherein the hardware fault is a single stuck-at fault (Paragraph [0008]: “Correct operation of the address decoder and all other leaf cells is very important for proper functioning of the memory. A normal address decoder in a memory contains latches to store the addresses. These addresses are statically decoded and the valid decoded value is clocked to select a row or column (or both) in the memory core to write onto or read from the memory cells. In dynamic decoders the row select signal called the wordline is subjected to a precharge mechanism using an internally generated memory clock. The decoder outputs or the word lines are then used to select the memory cell enable pins. Manufacturing defects in the address decoder can result in faults like stuck-at on the word lines, wrong selection and multiple word line selections. These faults arise when the setup or hold time requirements for decoder latches are not met or there are some other timing problems with the block.”
	The Examiner finds a manufacturing defect in the address decoder resulting in stuck-at fault on the word lines as disclosed in Halford teaches the claimed “wherein the hardware fault is a single stuck-at fault.”
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the hardware fault that causes an uncorrectable error in the ECC codeword symbol 630 as disclosed in Fillingim to be the result from a manufacturing defect in the decoder as taught in Halford, which results in a stuck-at fault. The stuck-at fault of Halford is a known hardware fault that can result from a manufacturing defect in the decoder. Since the hardware fault could be the result of a manufacturing defect in the decoder, it would .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim et al. (U.S. Patent Application Publication No. 2013/0205183 A1), hereinafter referred to as Fillingim and Hoydis et al. (U.S. Patent Application Publication No. 2020/0177418 A1), hereinafter referred to as Hoydis.

Regarding claim 23, Fillingim discloses the limitations of claim 17, but does not teach: The system of claim 17, wherein the verified data is utilized by a neural network.
Hoydis in an analogous art teaches the claimed: The system of claim 17, wherein the verified data is utilized by a neural network (Paragraph [0069]: “From a high-level perspective, each of the transmitter 22, communication channel 4 and receiver 31 of FIG. 1 transforms an input vector into an output vector, and can hence be modelled, at least partially, as a neural network.”
The Examiner finds the receiver 31 of FIG. 1 transforming an input vector into an output vector that is modelled as a neural network as disclosed in Hoydis teaches the claimed “verified data is utilized by a neural network”.
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to transmit the reconstructed and verified data of Fillingim to the receiver 31 of Hoydis so that the verified data may be used by the neural network. As disclosed in paragraph [0272] of Fillingim, the error detection and correction can be on “performed by a KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known systems capable of communicating over a network.).

Allowable Subject Matter
Claims 7-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112